 Case: 1:20-cv-00683 Document #: 1-1 Filed: 01/30/20 Page 1 of 31 PageID #:15

                                                                                                                                USOO6703963B2

(12) United States Patent                                                                                   (10) Patent No.:                  US 6,703,963 B2
       Higginson                                                                                            (45) Date of Patent:                          Mar. 9, 2004

(54) UNIVERSAL KEYBOARD                                                                                         4,918,439 A * 4/1990 Wozniak et al. ....... 340/825.69
                                                                                                                5,287,109 A   2/1994 Hesse ......................... 341/176
(76) Inventor: Timothy B. Higginson, 490 HaZel                                                                  5,412,377 A * 5/1995 Evans et al. .         ... 340/825.22
                           Ave., Highland Park, IL (US) 6.0035                                                  5,606,712 A       2/1997 Hidaka .......................... 712/1
                                                                                                                5,938,726 A * 8/1999 Reber et al. ................ 709/217
 c:          -- -                                                                                               6.264,559 B1 * 7/2001 Lawrence et al. ............ 463/40
(*) Notice:                Subs    tO E. distic th SME t
                           palent IS eXtended or adjusted under
                                                                                                                6,292.283 B1 9/2001
                                                                                                                6,348,878 B1
                                                                                                                                    Grandbois .................. 398/107
                                                                                                                             2/2002 Tsubai ......................... 341/23
                           U.S.C. 154(b) by 0 days.                                                             6,407,779 B1 * 6/2002 Herz .......................... 348/734
                                                                                                                6,437.836 B1 * 8/2002 Huang et al. ............... 348/734
(21) Appl. No.: 10/247,065                                                                               * cited by examiner
(22) Filed:     Sep. 19, 2002                                                                            Primary Examiner Michael Horabik
(65)                      Prior Publication Data                                                         ASSistant Examiner-Hung Dang
                                                                                                         (74) Attorney, Agent, or Firm-Leydig, Voit & Mayer, Ltd.
        US 2003/0052164A1 Mar. 20, 2003                                                                  (57)                      ABSTRACT

(60)    2001.
                    Relates.
                       pp
                             Application2Y-- a--pald on Sep.p. 20
                                                               ZU,
                                                                                                         Adevice
                                                                                                            multifunctional input device is disclosed herein. The input
                                                                                                                 includes a functional mode which defines the mode
                    7                                                                                    of operation of the input device. Each functional mode
(51) Int. Cl." .............................................. H03K 17/969                                includes one or more domain levels with each domain level
(52)    U.S. C.         - - - - - - - - - - - - - - - - - - - - - - - - - - - 341/176; 341/22; 341/23;   containing OC, OOC domain-level values. Each domain

                                                 345/168; 34.5/169                                       level-value within each functional mode is assigned to one
(58) Field of Search ............................ 341/176, 22, 23;                                       of a plurality of input keys. The domain-level value assigned
                           345/168, 169; 348/734; 463/37                                                 to each input key controls the function of that input key
                                                                                                         within a given functionality and domain level. The multi
(56)                            References Cited                                                         funchional input device also includes a display to indicate
                    U.S. PATENT DOCUMENTS                                                                the domain-level value associated with each of the input
                                                                                                         keys within a given functionality.
       4,712,105. A 12/1987 Kohler .................. 340/825.69
       4,728,949 A * 3/1988 Platte et al. ........... 340/825.37                                                         60 Claims, 19 Drawing Sheets




                                           28b

                                             22



                                             22


                                             22


                                             22




                                             40

                                             40
Case: 1:20-cv-00683 Document #: 1-1 Filed: 01/30/20 Page 2 of 31 PageID #:16
Case: 1:20-cv-00683 Document #: 1-1 Filed: 01/30/20 Page 3 of 31 PageID #:17
Case: 1:20-cv-00683 Document #: 1-1 Filed: 01/30/20 Page 4 of 31 PageID #:18


U.S. Patent          Mar. 9, 2004     Sheet 3 of 19          US 6,703,963 B2


                         r
                         r
                         W



    O
    s




    O
    V




    O
    w




    O
    s               O


    s
Case: 1:20-cv-00683 Document #: 1-1 Filed: 01/30/20 Page 5 of 31 PageID #:19


U.S. Patent          Mar. 9, 2004     Sheet 4 of 19          US 6,703,963 B2




                                                                        1
        FIG. 5a
              28a         40         42        40           26a



                                                                       26b




                                                                       12



                                                                       12



                                                                       12




                               40            40
Case: 1:20-cv-00683 Document #: 1-1 Filed: 01/30/20 Page 6 of 31 PageID #:20


U.S. Patent          Mar. 9, 2004     Sheet 5 of 19               US 6,703,963 B2




      FIG. 5b

                                                            /N
                                             O –1 C X   L -D 2 CDP O z
                                                            NZ           26b

                                                                         12



                                                                         12



                                                                         12



                                                                         12




                                                                         40

                                                                         40
Case: 1:20-cv-00683 Document #: 1-1 Filed: 01/30/20 Page 7 of 31 PageID #:21


U.S. Patent          Mar. 9, 2004        Sheet 6 of 19       US 6,703,963 B2




      FIG. 5C
            28a         40          42          40        26a




                                                                     12



                                                                     12



                                                                      12
Case: 1:20-cv-00683 Document #: 1-1 Filed: 01/30/20 Page 8 of 31 PageID #:22


U.S. Patent          Mar. 9, 2004     Sheet 7 of 19          US 6,703,963 B2
Case: 1:20-cv-00683 Document #: 1-1 Filed: 01/30/20 Page 9 of 31 PageID #:23


U.S. Patent          Mar. 9, 2004     Sheet 8 of 19          US 6,703,963 B2




         F.G. 5e
              2           40        42        40          2CO3.



   28b                                                               26b




                                                                      12



                                                                      12



                                                                      12




    40                                                                40

    40                                                                40
Case: 1:20-cv-00683 Document #: 1-1 Filed: 01/30/20 Page 10 of 31 PageID #:24


U.S. Patent          Mar. 9, 2004      Sheet 9 of 19         US 6,703,963 B2




                                                                        26b

                                                                        12



                                                                        12



                                                                        12


                                                                        12




                                                                        40

                                                                        40
Case: 1:20-cv-00683 Document #: 1-1 Filed: 01/30/20 Page 11 of 31 PageID #:25


U.S. Patent          Mar. 9, 2004      Sheet 10 of 19        US 6,703,963 B2




         F.G. 6
Case: 1:20-cv-00683 Document #: 1-1 Filed: 01/30/20 Page 12 of 31 PageID #:26
Case: 1:20-cv-00683 Document #: 1-1 Filed: 01/30/20 Page 13 of 31 PageID #:27
Case: 1:20-cv-00683 Document #: 1-1 Filed: 01/30/20 Page 14 of 31 PageID #:28


U.S. Patent          Mar. 9, 2004      Sheet 13 0f 19        US 6,703,963 B2
Case: 1:20-cv-00683 Document #: 1-1 Filed: 01/30/20 Page 15 of 31 PageID #:29


U.S. Patent          Mar. 9, 2004      Sheet 14 of 19        US 6,703,963 B2




                                    F.G. 11
                       110            110          110




                                        132
Case: 1:20-cv-00683 Document #: 1-1 Filed: 01/30/20 Page 16 of 31 PageID #:30


U.S. Patent                 Mar. 9, 2004     Sheet 15 0f 19                  US 6,703,963 B2



                        OZZ N
                                     N_LSd




                                                --0 Z~
                  Je?nduO                          | | | | | | | | | | | |




                                                         ?ÐSpueH
Case: 1:20-cv-00683 Document #: 1-1 Filed: 01/30/20 Page 17 of 31 PageID #:31


U.S. Patent               Mar. 9, 2004        Sheet 16 of 19   US 6,703,963 B2




     079




                 J?nduO
                                          —
                                 ?Luo ?deMl
                                                                    OZ9




                                                   099
Case: 1:20-cv-00683 Document #: 1-1 Filed: 01/30/20 Page 18 of 31 PageID #:32


U.S. Patent                                                     US 6,703,963 B2

         O
         N
         r




                                                      ?ÐSpueH

       097
Case: 1:20-cv-00683 Document #: 1-1 Filed: 01/30/20 Page 19 of 31 PageID #:33


U.S. Patent          Mar. 9, 2004      Sheet 18 of 19
Case: 1:20-cv-00683 Document #: 1-1 Filed: 01/30/20 Page 20 of 31 PageID #:34


U.S. Patent          Mar. 9, 2004      Sheet 19 of 19        US 6,703,963 B2


                             FG 16
Case: 1:20-cv-00683 Document #: 1-1 Filed: 01/30/20 Page 21 of 31 PageID #:35


                                                     US 6,703,963 B2
                              1                                                                        2
               UNIVERSAL KEYBOARD                                      have included the use of a Stylus in conjunction with a
                                                                       touch-Screen display or other pressure Sensitive Surface for
      CROSS-REFERENCE TO RELATED PATENT                                data entry. However, Stylus-based methods of data entry are
                APPLICATIONS                                           typically much slower for entering data, more difficult for
   This patent application claims the benefit of U.S. Provi            users to learn, and have a higher error rate than keyboard
sional Patent Application No. 60/323,680, filed Sep. 20,               based data entry methods.
2001 the contents of which are incorporated by herein by                  An additional drawback to the QWERTY keyboard is that
reference, including any references therein.                           it was designed to accommodate the mechanical components
                                                                       of the first typewriters, as Such, the layout of its keys does
               FIELD OF THE INVENTION                                  not facilitate the rapid input of data from the keyboard.
                                                                       Previous attempts to increase the Speed and efficiency of
  The present invention generally relates to input devices,            data input into an electronic device have included the
and more particularly, the invention relates to an improved            development and use of voice-recognition Software.
design of a universal keyboard having one or more func                 However, the error rate typically associated with this type of
tionalities.                                                      15   Software has thus far prevented its large-scale use as an
          BACKGROUND OF THE INVENTION
                                                                       effective input device.
                                                                          Another drawback to the traditional QWERTY keyboard
   Inputs for electronic devices (e.g., personal computers,            is that it has typically only had a single functionality, namely
lap-top computers, PDAS, cellular telephones, etc.) are rou            alphanumeric input. However, with the decrease in size of
tinely used every day by millions of people. The most                  many of electronic devices, additional functions are required
common input device is a keyboard. The keyboard most                   from a Smaller keyboard that current keyboards cannot
commonly used today is the QWERTY keyboard. The name                   accommodate.
of the QWERTY keyboard is derived from the first six                      Previous attempts to overcome shortcomings of the
alphabetical characters on the left side of the first row of      25   QWERTY keyboard have included the use of alternative
letters on the keyboard.                                               keyboards, Such as the Standard 12-key arrangement found
   The QWERTY keyboard was developed in the late 1860's                on most telephone and cellular phones. A drawback of using
for the first mechanical typewriter and was Subsequently               the Standard telephone as a data-input device is the Slow rate
patented by Christopher Sholes in 1878. Due to the mechani             of input due to use of only a single finger or thumb to
cal complexity of first typewriters, the keyboard was inten            activate the keys.
tionally designed to prevent the user from rapidly pressing
consecutive keys, as this would jam the machine. AS Such,                        BRIEF SUMMARY OF THE INVENTION
the arrangement of the keys on the QWERTY keyboard                       The present invention provides a multifunctional input
resulted from an accommodation to the mechanical nature of             device. The input device includes a functional mode which
the first typewriters and not from an effort to ensure the        35   defines the mode of operation of the input device. Each
efficient transfer of information by the keyboard user.                functional mode includes one or more domain levels with
   The QWERTY keyboard has been used as an input means                 each domain level containing one or more domain-level
Since the development of the very first electronic devices.            values. Each domain level-value within each functional
However, with the development of smaller, portable elec                mode is assigned to one of a plurality of programmable input
tronic devices, use of the QWERTY keyboard with these             40   keys. The domain-level value assigned to each input key
devices has certain drawbacks. AS electronic devices have              controls the function of that input key within a given
become Smaller through advances in integrated circuitry, the           functionality and domain level. The present invention also
traditional QWERTY keyboard is simply too large for many               includes a display to indicate the domain-level value asso
of the Smaller electronic devices as the keyboard must be              ciated with each of the programmable input keys within a
large enough to accommodate both hands of the user.               45   given functionality.
Moreover, due the large size of the traditional keyboard, it
is not Sufficiently portable for use in conjunction with many                   BRIEF DESCRIPTION OF THE DRAWINGS
of these electronic devices. Previous attempts to overcome               FIG. 1 is a top isometric view of the universal keyboard
this short coming of the keyboard have included the use of             as viewed from the bottom right-hand corner of the key
foldable keyboards as shown in U.S. Pat. No. 6,174,097 and        50   board;
the use of keyboards that allow for the direct connection of             FIG. 2 is a top isometric view of the universal keyboard
the electronic device to a full-size portable QWERTY key               as viewed from the top left-hand corner of the keyboard;
board as shown in U.S. Pat. No. 6,108,200. However, neither              FIG. 3 is a bottom end view of the keyboard;
of these approaches reduces the area required for the use of
the keyboard.                                                     55     FIG. 4 is a top end view of the keyboard;
   The miniaturization of many electronic devices has                    FIG. 5a is a top view of the keyboard illustrating the
allowed them to be designed Such that they can be operated             keyboard operating in alphanumeric functionality with the
with only a single hand of the user or has made their use              domain-level values assigned to each input key in the “A-L'
incompatible with a full-sized QWERTY keyboard. Because                domain level;
the QWERTY keyboard was developed for two-handed use              60     FIG. 5b is a top view of the keyboard illustrating the
with the original typewriter, it can not be readily adapted for        keyboard operating in alphanumeric functionality with the
efficient use by only a Single hand, or one or both thumbs             domain-level values assigned to each input key in the
when used in conjunction with many electronic devices.                 “M-X” domain level;
Moreover, the size of the standard QWERTY keyboard,                      FIG. 5c is a top view of the keyboard illustrating the
which can have in excess of 100 keys, often limits its            65   keyboard operating in alphanumeric functionality with the
Versatility and utility as an input device. Prior attempts to          domain-level values assigned to each input key in the
circumvent those drawbacks of the QWERTY keyboard                      “Y-Z/0–9” domain level;
Case: 1:20-cv-00683 Document #: 1-1 Filed: 01/30/20 Page 22 of 31 PageID #:36


                                                     US 6,703,963 B2
                              3                                                                       4
  FIG. 5d is a top view of the keyboard illustrating the               ing the functional mode of operation of the keyboard 1. The
keyboard operating in alphanumeric functionality with the              functional mode of operation of the keyboard 1 is the overall
domain-level values assigned to each input key in the                  operation of the keyboard and any peripheral attachments to
*PUNCT domain level;                                                   which the keyboard is Serving as an input device. For
  FIG. 5e is a top view of the keyboard illustrating the               example, the functional mode of operation is Selected, by
keyboard operating in alphanumeric functionality with the              way of example, from the group consisting of an English
domain-level values assigned to each input key in the                  alphanumeric keyboard, a non-English alphanumeric
“SYM” domain level;                                                    keyboard, telephone, calculator, card reader, text editing,
  FIG. 5f is a top view of the keyboard illustrating the               internet navigation, an application-specific mode associated
keyboard operating in alphanumeric functionality with the              with the use of a particular Software application and a mode
                                                                       asSociated with the control of an electronic device.
domain-level values assigned to each input key in the                  Additionally, in embodiments of the invention, the keyboard
“WORDS” domain level;                                                  1 operates concurrently in more than one functional mode of
   FIG. 6 is a top view of the keyboard showing additional             operation. For example, the keyboard may be concurrently
keyboard functionalities,                                         15   in both the E-mail and Alphanumeric functionalities to
   FIG. 7 is a top isometric view of an alternative embodi             facilitate drafting an e-mail message. Other exemplary com
ment of the universal keyboard as viewed from the bottom               binations of multiple Simultaneous functional modes of
right-hand corner of the keyboard;                                     operation include Edit/E-mail, Edit/Alphanumeric, Tele/
   FIG. 8 is a top isometric view of an embodiment of the              www, Tele/Alpha, or E-mail/Tele/www.
universal keyboard as viewed from the top left-hand corner                Also located on the keyboard 1 are domain-level controls
of the keyboard;                                                       20 for selecting the desired domain level. Within each
   FIG. 9 is a bottom-end view of the keyboard shown in                functional mode of operation of the keyboard is one or more
FIGS. 7 and 8;                                                         domain levels. Each domain level contains one or more
  FIG. 10 is a top-end view of the keyboard shown in FIGS.             domain-level values. Each domain-level value is associated
7 and 8;                                                          25   with an input key. The association of domain-level values to
  FIG. 11 is a top view of the embodiment of the keyboard              each input key 30 allows for the transmission of a signal
shown in FIGS. 7 and 8;                                                upon actuating the particular input key 30. The creation of
  FIG. 12 is a Schematic diagram showing a wireleSS                    a signal generated by the actuation of an input key 30 allows
connection between the universal keyboard and a computer               for the transmission of the character, function, command, or
connected to a PSTN;                                                   data which appears in the displayS 32. The association
                                                                       between a domain-level value and a particular input key 30
   FIG. 13 is a Schematic diagram showing a wire connec                can be predetermined by the operation of the Software
tion between a computer and the universal keyboard con                 associated with each functional mode or assigned by the user
nected to a PSTN;                                                      of the keyboard. Each domain-level value is assigned to an
   FIG. 14 is Schematic diagram showing the universal             35   input key 30 for selection by the keyboard user. For
keyboard connected to a variety of devices through an I/O              example, if the keyboard is operating in the alphanumeric
Port Bar.                                                              functionality and in the “A-L' domain level, then the
   FIG. 15 is a top isometric view of the universal keyboard           domain-level value associated with the letter “A” will be
illustrating the use of an additional unit for two-handed              assigned to the first programmable input key. 30 on the
operation of the keyboard.                                        40   left-hand side of the top row as shown in FIG. 5a.
   FIG. 16 is a top isometric view of the universal keyboard             ASSociated with each functional-mode control 10 is a
integral with a cellular telephone.                                    functional-mode Screen 12. The functional-mode Screen 12
            DETAILED DESCRIPTION OF THE
                                                                       indicates which functional modes are activated upon actu
                    INVENTION
                                                                       ating the functional-mode control 10 associated with each
                                                                  45   Screen 12. In a Similar manner, each domain-level control 20
   Generally, the present invention relates to an input device.        has an associated domain-level Screen 22 which indicates
The input device has a first functional mode which defines             the contents of the domain level when the domain-level
the operation of the device as well as one or more domain              control 20 is actuated. Although the attached figures illus
levels within each functionality with each domain level                trate Separate functional-mode Screens 12 and domain-level
containing domain-level values. Each domain level value is        50   Screens 22 for each functional-mode control 10 or domain
assigned to one of a plurality of programmable input keyS.             level control 20, respectively, this is merely exemplary. The
The present invention also includes a display to indicate the          present invention also includes the use of more or fewer
domain-level value associated with each input key. Although            Screens than shown in the attached figures.
described in the context of a portable universal keyboard, it             Located on the keyboard 1 is a set of functionality
should be understood that the invention is not limited to Such    55   Scrolling controls (e.g., buttons) 26a and 26b for Systematic
applications. The invention may be used in conjunction with            display of the available functionalities that can be Selected
other input applications or devices which use a variety of             by the user of the keyboard 1. Actuating functionality
technologies, in lieu of, or in addition to, that which is             Scrolling control 26a, the list of keyboard functionalities
described herein. For example, the invention described                 Scrolls Such that alternative functionalities are displayed on
herein may be used as an integral part of another device Such     60   the functional-mode Screens 12 and can be selected by
as the controls of an automobile, an airplane (arm rest, Seat          actuating the appropriate functional-mode control 10. For
back or cockpit), a lap-top computer (replacing the current            example, with functionalities 1-4 displayed in the
QWERTY-style keyboard), PDA (personal digital assistant),              functional-mode Screens 12 of FIG. 1, actuating the func
a cell phone (replacing the current Standard key pad) or a             tionality Scrolling control 26a will then display functional
household device Such as a refrigerator or television Set.        65   ities 5-8. With functionalities 5-8 displayed, pressing the
  FIG. 1 is a top isometric view of the universal keyboard             functionality Scrolling control 26b allows functionalities 1-4
1. FIG. 1 illustrates functional-mode controls 10 for select           to be available for selection by the user. Although illustrated
Case: 1:20-cv-00683 Document #: 1-1 Filed: 01/30/20 Page 23 of 31 PageID #:37


                                                     US 6,703,963 B2
                              S                                                                      6
to Scroll from functionalities 1-4 to functionalities 5-8, the         information-bearing medium. The information-bearing
present invention also includes Scrolling capabilities Such            medium can take a variety of forms, Such as a magnetic-Strip
that any number alternative functionalities will appear on the         encoded card, a bar-coded card, a biometrically encoded
functional mode Screens 12 upon actuating the Scrolling                card or other form of information encoded on a card. FIG.
controls 26a and 26b.                                                  1 also illustrates a jack 46 for receiving Such items as a
   Also located on the keyboard 1 is a set of domain Scrolling         hand-free head Set or headphones. Although not illustrated,
controls 28a and 28b for selecting the desired domain level            the present invention also includes a microphone and/or
within a Selected device functionality. Actuating domain               speaker built into the universal keyboard 1. Other data-entry
Scrolling control 26a displays additional levels available             Sources and input/output hardware will be known to those
within a functionality on the domain-level screens 22. For             skilled in the art.
example, with domain levels 1-4 displayed on the domain                  The items of the keyboard described previously such as
level Screens 22 for a given functionality, actuating domain           the functional-mode controls 10, functional-mode Screens
Scrolling control 28a displays additional domain levels for            12, domain-level controls 20, domain-level Screens 22, the
selection by the user. Similarly, with the new domain levels           scrolling controls 26a, 26b, 28a, 28b, programmable input
displayed, actuating the domain Scrolling control 28b, the        15   keys 30 and the displays 32 are located within a single base
previously displayed domain levels will be displayed for               unit having a housing which fits into a user's hand and
Selection by the user. Activating a domain Scrolling controls          protects the internal components of the keyboard 1.
28a or 28b will change any number of domain levels                     However, also contemplated within the Scope of the present
assigned to the domain-level controls 20.                              invention is a multi-Sectioned keyboard where Some of the
   Programmable input keys 30 comprise a keypad for                    keyboard components are located apart from the other
transmitting a signal associated with each domain-level                keyboard components. Additionally, although each of the
value associated with a particular input key 30. ASSociated            functional-mode controls 10, domain-level controls 20 and
with each input key 30 is a display 32. The displays provide           programmable input keyS 30 are shown as buttons activated
a Visual indication of the current domain-level value asso             by the fingers of the user, alternative means of activating
ciated with each input key 30 as well as alternative domain       25   these buttons, Such as the use of a Stylus, is also contem
level values available for that input key 30 within a selected         plated by the present invention. Also within the Scope of the
functionality. Although the attached figures illustrate the use        present invention would be the use of touch-Sensitive Sur
of displays 32 with each programmable input key 30, this is            faces that are used in lieu of, or in addition to, the buttons
merely exemplary. The present invention also includes the              and Screens illustrated in the attached figures.
use of programmable input keys 30 with fewer displays than                FIGS. 1-15 show the universal keyboard 1 as being a
are illustrated in the attached figures.                               Stand-alone input device. However, the keyboard 1 can be
  The functional-mode Screens 12, domain-level Screens 22              incorporated into any device, Such as a cellular telephone as
and the displays 32 can be made from methods for display               shown in FIG. 16. In embodiments of the invention, for
ing data Such as light-emitting diodes (LED), liquid-crystal           example, the invention described herein may be used as an
display (LCD) or touch screens (thereby combining the             35   integral part of another device Such as an automobile, an
screens/displays (12,22,32) and keys/controls (10, 20, 30)             airplane (e.g., arm rest, Seat back or cockpit), a lap-top
into a single element).                                                computer (replacing the current QWERTY-style keyboard),
   Also illustrated in FIG. 1 is a plurality of fixed keys 40          PDA (personal digital assistant), a cell phone (replacing the
having a defined operation. The defined operation of each              current standard key pad) or a household device Such as a
fixed key 40 is independent of the functionality of the input     40   refrigerator or television Set. The included figures illustrat
device selected by the user. The defined operation of the              ing the keyboard as a Stand-alone input device are merely
fixed keys are operations found on traditional keyboards               exemplary and do not constitute a limitation of the present
Such as Esc, Alt, Ctrl, Shift, Caps Lock, Tab, Enter,                  invention.
BackSpace, Delete, and Spacebar. Additionally, these fixed               FIG. 2 is a top isometric view of the universal keyboard
keys can function in a manner identical to that of a right        45   1 as viewed from the top left-hand corner of the keyboard.
mouse click, a left-mouse click or Scroll. In other embodi             All of the operational features of the keyboard 1 are identical
ments of the invention, the function of the fixed keys 40 are          to that described in connection with FIG. 1. FIG. 2 illustrates
defined by the user of the keyboard 1. Also illustrated in             additional connections to the universal keyboard located in
FIG. 1 is a cursor control 42 for controlling the location of          the top of the keyboard 60 below the scrolling controls 26a,
the cursor used in numerous Software applications or other        50   26b, 28a, 28b and the cursor control 42.
graphical user interface. The cursor control includes any                 Although shown to be located in the top of the keyboard,
form of an insertable or removable cursor control or other             the location of these additional connections can be placed at
joystick for use in controlling the cursor location.                   any convenient location on the keyboard. The additional
   Although not depicted, the exemplary keyboard illus                 connections include a slot 62 for an insertable electronic
trated in FIG. 1 includes a microprocessor for controlling the    55   circuit card wherein the slot is configured in accordance with
operation of the keyboard. The processor executeS data                 one of the Standard designs used for insertable electronic
processing and control operations to assign and implement              circuit cards such as any of the PCMCIA standard sizes, a
domain-level values assigned to each of the programmable               port configured to interface with a telephone line that is part
input keys 30 and provides a visual indication of alternative          of a public-switched telephone network (PSTN) 64, a USB
domain-level values associated with each functional made of       60   port 66, a Serial-port interface, a parallel-port interface,
operation of the displayS 32. The assignment of domain                 and/or an expansion slot configured to receive a memory
level values to the programmable input keys 30 is accom                card 68. FIG. 2 also illustrates an infrared port 70, which
plished through key-pad definition Structures and procedures           enables the universal keyboard to wirelessly transmit or
executed by the processor according to the Selected func               receive data. Although not depicted in the exemplary key
tional mode or modes of operation of the keyboard.                65   board in FIG. 2, additional connections are incorporated into
  Also shown in FIG. 1 is a card insertion slot 44 for                 the keyboard 1 including a jack for the connection of an
receiving data from a card having data Stored thereon in an            additional unit for operating the keyboard with two hands as
Case: 1:20-cv-00683 Document #: 1-1 Filed: 01/30/20 Page 24 of 31 PageID #:38


                                                     US 6,703,963 B2
                               7                                                                      8
shown in FIG. 15 as well as connections for other electronic            with each programmable input key 30 is illustrated in FIG.
devices that the keyboard 1 is Sending or receiving infor               5b. Therefore, the programmable input key 30 located on the
mation to or from.                                                      left side of the first row corresponds to the letter “A” in the
  A perSon of skill in the relevant art would recognize that            “A-L' domain level; however, the same programmable
other expansion capabilities could be incorporated into the             input key 30 corresponds to the letter “M” after the “M-X”
keyboard other than those listed and that the aforestated list          domain level is selected by the keyboard user. As described
of additional connections to the universal keyboard is                  in connection with FIG. 5a, the display 32 associated with
merely illustrative and not meant to be limiting in any                 each programmable input key 30 in FIG. 5b shows alterna
     C.                                                                 tive domain-level values associated with each program
   FIG. 3 is a bottom end view of the universal keyboard 1.             mable input key for a given functionality or combination of
                                                                        functionalities.
FIG. 3 illustrates the jack 46 and the card insertion slot 44
located in the bottom end 72 of the keyboard. The jack 46                 By selecting the “Y-Z/0-9 domain level within the
and card insertion slot 44 are as described in connection with          alphanumeric functionality, as shown in FIG. 5c, the
FIG.1. Also shown in FIG. 3 is the end view of Some of the              domain-level values associated with each programmable
fixed keys 40.                                                     15   input key again changes. Selection of the “Y-Z/0-9”
   FIG. 4 is a top end view of the universal keyboard 1. FIG.           domain level assigns a domain-level value to the left pro
4 illustrates additional connections which are optionally               grammable input key of the first row equivalent to the
                                                                        number “7” as illustrated in FIG. 5c. Also shown in FIG. 5c
included with the universal keyboard. The additional con                are displayS 32 which contain alternative domain-level Val
nections are located in the top of the keyboard 60 below the            ues for each programmable input key 30 within each domain
scrolling controls 26a, 28a, the cursor control 42 and fixed            level within the alphanumeric functionality.
buttons 40. Although shown to be located in the top of the
keyboard, the location of these additional connections can                Shown in FIG. 5d is selection of the “PUNCT domain
be placed at any convenient location on the keyboard. FIG.              level within the alphanumeric functionality. Selection of the
4 illustrates an end view of the a slot 62 for an insertable       25
                                                                        PUNCT domain level assigns different domain-level values
electronic circuit card, a port configured to interface with a          to each of the programmable input keys corresponding with
telephone line that is part of a public-Switched telephone              a variety of punctuation marks which can be from any
network (PSTN) 64, a USB port 66, a and an expansion slot               language, although English-language punctuation marks are
configured to receive a memory card 68. FIG. 4 also                     illustrated. The last row of programmable input keys 30
illustrates an infrared port 70, which enables the universal            shown in FIG. 5d do not have a domain-level values
keyboard to wirelessly transmit or receive data. Although               assigned to them. This allows a user to define their own
not illustrated in FIG. 4, additional connections are incor             domain-level value to be associated with the previously
porated into the universal keyboard 1. These additional                 undefined programmable input keys.
connections include Such items as a Serial-port interface                  FIG. 5e is a top view of the keyboard operating in
and/or a parallel-port interface. AS Stated in connection with     35   alphanumeric functionality showing the programmable
FIG. 2, a perSon of skill in the relevant art would recognize           input key assignments in the “SYM” domain level. This
that other connections and expansion capabilities are incor             domain level, within the alphanumeric functionality, is
porated into the keyboard in alternate locations in addition            reached by actuating the domain-Scrolling control 28a. For
to those described and illustrated and that the aforestated list        example, the first four possible domain levels within the
of additional connections to the universal keyboard is             40   alphanumeric functionality are illustrated in FIGS. 5a-d.
merely illustrative and not meant to be limiting in any                 The next four domain levels for the alphanumeric function
     C.                                                                 ality are displayed by actuating the domain-Scrolling control
  FIG. 5a is a top view of the keyboard 1 showing it                    28a. Although illustrated as Scrolling through four domain
operating in the alphanumeric functional mode with the                  levels, any number of domain levels can be Scrolled through.
domain-level values assigned to each input key 30 in the           45   The next four possible domain levels in the example shown
“A-L' domain level. The domain-level value associated                   in FIG. 5 are “SYM’ and “WORDS' and two undefined
with each input key 30 is shown in the respective displays              domain levels, “LEV 7” and “LEV 8” which are defined by
32 associated with each input key 30. For example, the left             the user of the universal keyboard. Indeed, additional
input key in the top row is assigned a domain-level value               domain levels beyond eight illustrated in FIGS. 5a-e are
corresponding to the letter “A” or “a”. The display 32             50   also user or application-provider defined within a Selected
associated with the left input key 30 of the first row visually         keyboard functionality. Although shown to change all four
shows, by highlighting the letter “A”, that pressing that input         domain levels associated with the domain-level controls 20,
key will correspond to Selecting the letter “A” on a tradi              pressing a domain-Scrolling controls 28a or 28b can change
tional keyboard. The remaining programmable input keyS30                any number of the domain levels available for selection by
correspond to the highlighted letter on the display 32 asso        55   the keyboard user.
ciated with each programmable input key 30.                                The displayS32 associated with each programmable input
   Located within each display 32 in FIG. 5a are additional             key 30 in FIG. 5e highlight the command or function
numbers and/or letters associated with each programmable                asSociated with the current domain-level value as well as
input key 30. These additional numbers and/or letters rep               alternative domain-level values. The alternate domain level
resent alternative domain-level values, which are associated       60   values shown in the displays 32 in FIG. 5e can be accessed
with each programmable input key 30 depending upon the                  by using the domain scrolling controls 28a and 28b.
domain level selected by the user. For example, when the                  Shown in FIG. 5f is a top view of the universal keyboard
“M-X” domain level is selected while the universal key                  operating in a “WORDS” domain level within the alphanu
board is operating in the alphanumeric functionality, the               meric functionality. Selection of a “WORDS” domain level
highlighted letters change to correspond to the domain-level       65   assigns different domain-level values to each of the pro
values of the selected domain level. The selection of the               grammable input keys 30 corresponding with a variety of
“M-X' domain level and the domain-level values associated               English-language words. Additionally, acronyms, non
Case: 1:20-cv-00683 Document #: 1-1 Filed: 01/30/20 Page 25 of 31 PageID #:39


                                                     US 6,703,963 B2
                                                                                                     10
English language words, phrases, or an entire document are               FIG. 8 is a top isometric view of the universal keyboard
Similarly assigned a domain-level value.                               100 as viewed from the top left-hand corner of the keyboard.
  As illustrated and described in connection with FIG. 1,              All of the operational features of the keyboard 100 are
FIGS. 5a-e and FIG. 6 also show functional-mode controls               identical to that described in connection with FIGS. 1-7.
10, functional-mode screens 12, domain-level controls 20,              FIG. 8 illustrates additional connections which are incorpo
domain-level Screens 22, programmable input keys 30,                   rated into the universal keyboard. As shown in FIG. 8, the
displayS 32, functionality Scrolling controls 26a and 26b,             additional connections are located in the top of the keyboard
                                                                       140 below the functional-mode screens 110 and the
domain scrolling controls 28a and 28b, fixed keys 40 and a             functionality-scrolling controls 112a and 112b. Although
cursor control 42.
                                                                       shown to be located in the top of the keyboard, the location
   FIG. 6 is a top view of the universal keyboard showing              of these additional connections can be placed at any con
additional keyboard functionalities. Upon actuating the                Venient location on the keyboard. The additional connec
functionality-Scrolling control 26a, the available function            tions may include an infrared port 142, which enables the
alities of the keyboard are Scrolled to display four previously        universal keyboard to wirelessly transmit or receive data, as
undisplayed functionalities choices. AS described in connec       15   well as a USB port 144. Additional features added to the
tion with FIGS. 5a-e, selection of a functionality will then           keyboard 100 in FIGS. 8-11 include a slot for an insertable
allow the keyboard user to select the desired domain level             electronic circuit card wherein the slot is configured in
within a particular functionality. As shown in FIG. 6,                 accordance with one of the Standard designs used for insert
because no keyboard functionality has been Selected, there             able electronic circuit cards, such as the PCMCIA standard,
are no domain levels to be selected by the user. Therefore,            a port configured to interface with a telephone line that is
the domain controls have been generically labeled as “LEV              part of a public-switched telephone network (PSTN), a
1”, “LEV 2”, “LEV 3” and “LEV 4” to indicate four                      Serial-port interface, a parallel-port interface, and/or an
different domain levels.                                               expansion slot configured to receive a memory card. A
   FIG. 7 is a top isometric view of an alternative embodi             perSon of skill in the relevant art would recognize that other
ment of the universal keyboard 100 as viewed from the             25   expansion capabilities could be incorporated into the key
bottom right-hand corner of the keyboard. The operation of             board in alternate locations in addition to those described
the universal keyboard 100 shown in FIG. 7 is similar to that          and illustrated and that the aforestated list of additional
described in connection with FIGS. 1 thru 6. The keyboard              connections to the universal keyboard is merely illustrative
in FIG. 7 has several functionalities with each functionality          and not meant to be limiting in any manner.
having one or more domain levels Selected by the user.                   FIG. 9 is a bottom-end view of the embodiment of the
   FIG. 7 illustrates a plurality of functional-mode screens           keyboard 100 shown in FIGS. 7 and 8. FIG. 9 illustrates
110 for indicating and selecting the functional mode of                several fixed keys 130, functional-mode screens 110, a
operation of the keyboard 100. The functional-mode screen              cursor control 132 and a domain scrolling control 114b.
110 indicates which functional mode is currently activated.               FIG. 10 is a top-end view of the embodiment of the
   Located on the keyboard 100 is a set of functionality          35   keyboard 100 shown in FIGS. 7 and 8. FIG. 10 is a top end
scrolling controls 112a and 112b for selecting the desired             view of the universal keyboard 100. FIG. 10 illustrates
mode of device functionality. Actuating functionality Scroll           additional connections to the universal keyboard located in
ing control 112a the list of keyboard functionalities will             the top of the keyboard 140 below the functional-mode
Scroll Such that alternative functionalities are displayed on          screens 110 and the functionality-scrolling controls 112a and
the functional-mode screens 110 for selection by the user.        40   112b. Although shown to be located in the top of the
   Also located on the keyboard 100 in FIG. 7 is a set of              keyboard, the location of these additional connections are
domain scrolling controls 114a and 114b for selecting the              placed at any convenient location on the keyboard. FIG. 10
desired domain level within a Selected functionality. In a             illustrates an infrared port 142, which enables the universal
manner similar to that described in conjunction with FIGS.             keyboard to wirelessly transmit or receive data, as well as a
1-6, by actuating the domain Scrolling controls 114a and          45   USB port 144.
114b, the keyboard user scrolls through the various domain                Although not illustrated in FIG. 10, additional connec
levels within a functionality.                                         tions are incorporated into the universal keyboard 1 Such as
   Located on the keyboard 100 is a plurality of program               a Serial-port interface, a parallel-port interface, a slot for an
mable input keys 120 comprising a keypad for transmitting              insertable electronic circuit card, a port configured to inter
the commands associated with each domain-level value              50   face with a telephone line that is part of a public-Switched
asSociated with a particular programmable input key 120.               telephone network (PSTN), and an expansion slot config
ASSociated with each programmable input key 120 is a                   ured to receive a memory card. AS Stated in connection with
display 122. The displays provide a visual indication of the           FIG. 8, a person of skill in the relevant art would recognize
current domain-level value associated with each program                that other connections and expansion capabilities are incor
mable input key 120 as well as alternative domain-level           55   porated into the keyboard in alternate locations in addition
values available within a Selected functionality.                      to those described and illustrated and that the aforestated list
   Also illustrated in FIG. 7 is a plurality of fixed keys 130         of additional connections to the universal keyboard is
having a defined operation. The defined operation of each              merely illustrative and not meant to be limiting in any
fixed key 130 is independent of the functionality of the input         manner. Optionally, the keyboard illustrated in FIG. 10 may
device selected by the user. The defined operation of the         60   also contain fewer additional connections or expansion
fixed keys are operations which are found on traditional               capabilities.
keyboards such as Esc, Alt, Ctrl, Shift, Caps Lock, Tab,                  FIG. 11 is a top view of the keyboard 100 showing the
Enter, BackSpace, Delete, and Spacebar. Additionally, these            keyboard operating in the “EDIT' functionality and the
fixed keys can also function in a manner identical to that of          domain level associated with the edit operations illustrated
a right-mouse click, a left-mouse click or Scroll. Also           65   in FIG. 11. With the “EDIT' highlighted in the functional
illustrated in FIG. 7 is a cursor control 132 for controlling          mode Screens 110, the keyboard user has a visual indication
the location of the cursor.                                            of the keyboard's current functionality. Different function
Case: 1:20-cv-00683 Document #: 1-1 Filed: 01/30/20 Page 26 of 31 PageID #:40


                                                    US 6,703,963 B2
                            11                                                                     12
alities for the keyboard 100 are scrolled through for selec           handed operation of the keyboard. The presence of the
tion by pressing the functionality-Scrolling controls 112a            additional unit 500 with the keyboard 1 allows the user to
and 112b. Also illustrated in FIG. 11 are a set of domain             operate the keyboard with two hands to speed the entry of
scrolling controls 114a and 114b for selecting the desired            data. FIG. 15 shows the keyboard 1 operating in the alpha
domain level within a Selected functionality.                         numeric functionality and the “A-L' domain level. The
   FIG. 11 illustrates a plurality of programmable input keys         domain level has been selected by use of the additional unit
120 for entering data. Each programmable input key 120 has            500; however, the domain level is also selected by pressing
an assigned domain-level value depending upon the domain              the equivalent button 505 on the keyboard 1. Although, the
level Selected by the user. ASSociated with each program              additional unit 500 is shown displaying the same domain
mable input key 120 is a display 122. Each display 122                level as shown on the keyboard 1, domain levels in addition
provides a visual indication of the domain-level value asso           to those shown on the keyboard could be displayed for
ciated with each programmable input key 120 within the                selection by the user on the additional unit 500. Also, the
selected domain. Also shown in FIG. 11 is a plurality of              additional unit 500 could display functionalities in addition
fixed keys 130 having a defined operation. The defined                to those shown on the keyboard 1 in FIG. 15.
operation of each fixed key 130 is independent of the            15
functionality of the input device selected by the user. The              In FIG. 15, the additional unit 500 is shown as a separate
defined operation of the fixed keys are operations which are          unit with a wire connection back to the keyboard 1; however,
                                                                      this connection can also be wireless. The additional unit 500
found on traditional computer keyboards and on a computer
mouse. Also illustrated in FIG. 11 is a cursor control 132 for        also takes the form of a Swiveling or pivoting unit Such that
                                                                      the domain-level controls 20 can be reoriented relative to the
controlling the location of the cursor.                               keyboard 1 while maintaining their physical connection to
   FIG. 12 is a Schematic diagram showing a wireleSS                  the keyboard 1. Also, the additional unit 500 can be an
connection 200 between a computer 210 connected to a                  integral part of a single unit with the keyboard 1, Such as use
PSTN 220 and the universal keyboard 230. The wireless                 in connection with another device Such as an automobile, an
connection 200 between the universal keyboard and the                 airplane (e.g., arm rest, Seat back or cockpit), a lap-top
computer, represented by a dashed line in FIG. 12, allows        25   computer (replacing the current QWERTY-style keyboard),
the alphanumeric characters associated with each program              PDA (personal digital assistant), a cell phone (replacing the
mable input key, when operating in the alphanumeric
functionality, to be displayed by virtue of a display 240 or          current standard key pad) or a household device Such as a
monitor connected to the computer 210. Also, information              refrigerator or television Set.
transmitted to the computer 210 from a telephone headset/                It will be noted by those persons of ordinary skill in the
handset 250 can be transmitted via the computer 210 to the            art that the various components that comprise the universal
universal keyboard 230. Additionally, data transmitted                keyboard embodiments described herein such as the
between the universal keyboard to the computer is then be             functional-mode controls 10, functional-mode Screens 12,
transmitted via the PSTN to any desired location.                     domain-level controls 20, domain-level screens 22, the
   FIG. 13 is a Schematic diagram showing a wire connec          35
                                                                      scrolling controls 26a, 26b, 28a, 28b, programmable input
tion 300 between a computer 310 and the universal keyboard            keys 30, the displays 32, jack 46, card reader 44, the slot for
320 which is connected to a PSTN 330. The PSTN port                   an insertable electronic card 62, PSTN port 64, USB port 66,
located in the universal keyboard allows data to be trans             Serial or parallel-port interfaces, expansion slot for receiving
mitted via the PSTN 330 from the universal keyboard                   a memory card 68 or an infrared port 70 as well as any
without passing through the computer. However, the wire          40
                                                                      Software or microprocessors needed for the keyboard may
connection between the universal keyboard and the com                 each be implemented using any one of Several known
puter allows a visual representation of the programmable              off-the-shelf components.
input keys to be seen by the keyboard user on the display                Additionally, various companies can be utilized to out
340. Also, information transmitted to the computer 310, for           Source the fabrication and assembly of components for
example from a telephone headset/handset 350, can be             45   consumer electronics. These companies include Solectron of
transmitted via the computer 310 to the universal keyboard            Milpitas, Calif. and Flextronics of Singapore. Additionally,
320 by virtue of the connection 300. Additionally, data can           other companies can be engaged to assist in the manufacture
be sent from the universal keyboard 320 directly to other             and design of the microelectronics required for the universal
devices or through the computer 310.                                  keyboard. Companies Such as Solectron and Flextronics can
   FIG. 14 is a Schematic diagram showing the universal          50   be utilized to assist in the Selection of components, chip
keyboard 400 connected to a variety of devices through an             design, material Selection, Software development and manu
input/output port bar 410. The output of the universal                facturing.
keyboard 400 can be transmitted to the port bar 410 through              All references, including publications, patent
either a wire connection 420 or through a wireless trans              applications, and patents, cited herein are hereby incorpo
mission 430. The signal generated by the universal keyboard      55   rated by reference to the same extent as if each reference
400 is then transmitted to a number of devices such as a              were individually and Specifically indicated to be incorpo
computer 440, a display 450, a PDA (personal digital                  rated by reference and were Set forth in its entirety herein.
assistant) 460 or transmitted to a remote location via the              The use of the terms “a” and “an' and “the' and similar
PSTN 470. Additionally, a signal received by the input/               referents in the context of describing the invention
output port bar 410 from a remote location can then be           60   (especially in the context of the following claims) are to be
transmitted to the universal keyboard. Also, any Signal               construed to cover both the Singular and the plural, unless
transmitted to the input/output port bar 410, for example             otherwise indicated herein or clearly contradicted by con
from a telephone headset/handset 480, can be transmitted to           text. The terms “comprising,” “having,” “including,” and
the universal keyboard 400 by virtue of the wire connection           “containing” are to be construed as open-ended terms (i.e.,
420 or wireless connection 430.                                  65   meaning “including, but not limited to,”) unless otherwise
  FIG. 15 is a top isometric view of the universal keyboard           noted. All methods described herein can be performed in any
1 illustrating the use of an additional unit 500 for two              Suitable order unless otherwise indicated herein or otherwise
Case: 1:20-cv-00683 Document #: 1-1 Filed: 01/30/20 Page 27 of 31 PageID #:41


                                                     US 6,703,963 B2
                             13                                                                     14
clearly contradicted by context. The use of any and all                   8. The invention as in claim 1 wherein each display
examples, or exemplary language (e.g., “Such as”) provided             asSociated with a single input key provides a visual indica
herein, is intended merely to better illuminate the invention          tion of an alternative domain-level value for the input key.
and does not pose a limitation on the Scope of the invention              9. The invention as in claim 1 wherein each display is
unless otherwise claimed. No language in the Specification             comprised of a touch Screen.
should be construed as indicating any non-claimed element                10. The invention as in claim 1 wherein the functional
as essential to the practice of the invention.                         mode control comprises a first Set of controls for Selecting a
  Preferred embodiments of this invention are described                functional mode of the multiple functional modes.
herein, including the best mode known to the inventor for                11. The invention as in claim 10 further comprising a
                                                                       Screen associated with the functional mode control wherein
carrying out the invention. Variations of those preferred              the Screen indicates a functionality associated with the
embodiments may become apparent to those of ordinary                   functional mode control.
skill in the art upon reading the foregoing description. The              12. The invention as in claim 1 wherein the domain
inventor expects skilled artisans to employ Such variations            control comprises a Second Set of continuously present
as appropriate, and the inventors intend for the invention to          controls for Selecting the domain level within a functional
be practiced otherwise than as Specifically described herein.     15   mode.
Accordingly, this invention includes all modifications and               13. The invention as in claim 12 further comprising a
equivalents of the Subject matter recited in the claims                Screen associated with the domain control wherein the
appended hereto as permitted by applicable law. Moreover,              Screen indicates domain-level values associated with a
any combination of the above-described elements in all                 Selectable domain-level.
possible variations thereof is encompassed by the invention              14. The invention as in claim 1 further comprising a slot
unless otherwise indicated herein or otherwise clearly con             for an insertable electronic circuit card wherein the slot is
tradicted by context. Accordingly, the invention should only           configured in accordance with one of the Standard designs
be limited by the appended claims and equivalents thereof,             used for insertable electronic circuit cards.
which claims are intended to cover Such other variations and             15. The invention as in claim 14 wherein the insertable
modifications as come within the Spirit and Scope of the          25   electronic circuit-card slot is compliant with the PCMCIA
invention.                                                             Standard.
  What is claimed is:                                                    16. The invention as in claim 1 further comprising a port
  1. An information input device, comprising:                          configured to interface with a telephone line that is part of
  a functional mode control for Selecting a first functional           a public-switched telephone network (PSTN).
     mode of operation of multiple functional modes of                    17. The invention as in claim 1 further comprising a card
     operation by the input device;                                    insertion slot for receiving data from a card having data
  a domain control for Selecting one of multiple domain                Stored thereon in an information bearing medium.
                                                                         18. The invention as in claim 17 wherein the information
     levels within the first functional mode wherein each
     domain level is associated with a set of domain-level
                                                                       bearing medium is a magnetic-strip encoded card.
                                                                  35     19. The invention as in claim 17 wherein the information
     values,                                                           bearing medium is a bar-coded encoded card.
  a plurality of input keys, Separate and distinct from the              20. The invention as in claim 16 wherein the information
     domain control, assigned to the Set of domain-level               bearing medium is a biometrically encoded card.
     values associated with a Selected domain level and                   21. The invention as in claim 1 wherein each input key
     functional mode, wherein each input key assigned to a        40   defines an exterior hole through which a Stylus can be
     domain-level value is associated with a signal, repre             inserted to actuate the Selected input key.
     sentative of the domain-level value, transmitted by the              22. The invention as in claim 1 further comprising an
     input device in response to actuation of the input key;           expansion slot configured to receive a memory card.
     and                                                                  23. The invention as in claim 1 further comprising a
  a function-specific display indicating a domain-level           45   plurality of fixed operation keys having a defined operation
    value associated with each input key for a currently               independent of the functionality of the input device.
     Selected functional mode and domain level                           24. The invention as in claim 23 wherein the defined
     combination, wherein the input keys and domain con                operation of a fixed key is Selected from the group consisting
     trol are simultaneously presented by the input device.            of Tab, Shift, Space, Enter, Delete, BackSpace, right mouse
  2. The invention as in claim 1 wherein the domain-level         50   click, left mouse click, and Scroll.
value assigned to an input key is determined by Software                 25. The invention as in claim 1 wherein the functional
asSociated with each functional mode.                                  mode control comprises a plurality of user interface keys for
  3. The invention as in claim 1 wherein the domain-level              Selecting the first functional mode of the information input
value associated with an input key is assignable by a user of          device.
the input device.                                                 55     26. The invention as in claim 1 wherein the first functional
   4. The invention as in claim 1 further comprising a                 mode is Selected from a group consisting of: an English
Software driven functional mode wherein a Software appli               alphanumeric keyboard, a non-English alphanumeric
cation Specifies a domain-level value for an input key.                keyboard, telephone, calculator, card reader, text editing,
  5. The invention as in claim 1 wherein the function                  internet navigation, and an application Specific mode asso
Specific display provides a visual indication of a present        60   ciated with the use of a particular Software application.
domain-level value for each of the input keys.                            27. The invention as in claim 1 further comprising a port
  6. The invention as in claim 1 wherein the function                  for wirelessly transmitting data.
Specific display provides a visual indication of an alternative           28. The invention as in claim 27 wherein the port is an
domain-level value for each of the input keys.                         infrared port.
   7. The invention as in claim 1 wherein each display is         65      29. The invention as in claim 1 further comprising a
asSociated with a single input key to provide a visual                 Second functional mode of operation of multiple functional
indication of a present domain-level value for the input key.          modes of operation Supported by the input device;
Case: 1:20-cv-00683 Document #: 1-1 Filed: 01/30/20 Page 28 of 31 PageID #:42


                                                     US 6,703,963 B2
                             15                                                                     16
  wherein the domain control facilitates Selecting one of                 42. The invention as in claim 41 wherein each display of
    multiple domain levels within the second functional                the first user interface is associated with an input key to
     mode wherein each domain level is associated with a               provide a visual indication of a present domain-level value
     Set of domain-level values, and                                   for each input key.
  wherein the Second functional mode is Selected from the                 43. The invention as in claim 41 wherein each display
     group consisting of: an English alphanumeric                      asSociated with an input key provides a visual indication of
     keyboard, a non-English alphanumeric keyboard,                    alternative domain-level values for the input key at alterna
                                                                       tive domain levels.
     telephone, calculator, card reader, text editing, Internet           44. The invention as in claim 34 wherein the second user
     navigation, and an application Specific mode associated           interface is comprised of a touch Screen.
     with the use of a particular Software application.                   45. The invention as in claim 34 further comprising a slot
  30. The invention as in claim 29 wherein the second                  for an insertable electronic circuit card wherein the slot is
functional mode operates concurrently with the first func              configured in accordance with one of the Standard designs
tional mode.                                                           used for insertable electronic circuit cards.
  31. The invention as in claim 1 wherein at least a portion             46. The invention as in claim 45 wherein the insertable
                                                                  15
of the domain control is located on a separate unit from the           electronic circuit-card slot is compliant with the PCMCIA
input keys with the Separate unit coupled to the input keys.           Standard.
  32. The invention as in claim 1 wherein the information                47. The invention as in claim 34 further comprising a port
input device is an integral component of a Second device.              configured to interface with a telephone line that is part of
  33. The invention as in claim 32 wherein the second                  a public-switched telephone network (PSTN).
device is Selected from a group consisting of an automobile,              48. The invention as in claim 34 further comprising a card
an airplane, a lap-top computer, a PDA, a cellular telephone           insertion slot for receiving data from a card having data
and any household appliance.                                           Stored thereon in an information bearing medium.
  34. A multi-functional keyboard, Supporting multiple                    49. The invention as in claim 48 wherein the information
functional modes of operation, comprising:                             bearing medium is a magnetic-strip encoded card.
   a base unit having a housing for protecting internal           25     50. The invention as in claim 48 wherein the information
     components of the keyboard, and wherein the keyboard              bearing medium is a bar-coded encoded card.
                                                                         51. The invention as in claim 48 wherein the information
     comprises a first user interface for Specifying domain            bearing medium biometrically encoded card.
     level values associated with a set of input keys and a              52. The invention as in claim 34 wherein the first user
     Second user interface for designating one of multiple             interface defines an exterior hole through which a Stylus can
     domain levels associated with a Selected functional               be inserted to actuate the Selected programmable input key.
     mode of operation;                                                   53. The invention as in claim 34 further comprising an
  at least one functional mode of operation, each functional           expansion slot configured to receive a memory card.
     mode of operation defining one or more domain levels                 54. The invention as in claim 34 further comprising one
     and wherein each domain level contains one or more           35   or more fixed operation keys having a defined operation
     domain-level values assigned to the Set of input keys,            independent of the functional mode of operation of the
     and
                                                                       keyboard.
                                                                         55. The invention as in claim 34 wherein the defined
  a processor for driving the first and Second user interfaces         operation of a fixed key is Selected from a group consisting
     in accordance with instructions and data Specific to a       40   of Tab, Shift, Space, Enter, Delete, BackSpace, right mouse
     Selected functional mode and domain level, and                    click, left mouse click, and Scroll.
     wherein the first and Second user interfaces are simul               56. The invention as in claim 34 further comprising a
     taneously presented.                                              plurality of user interface keys for Selecting a functional
  35. The invention as in claim 34 wherein domain-level                mode of operation of the keyboard.
values assigned to the first user interface are determined by     45     57. The invention as in claim 34 wherein a functional
operation of Software associated with the functional mode of           mode of operation is Selected from the group consisting of:
operation.                                                             an English alphanumeric keyboard, a non-English alphanu
  36. The invention as in claim 34 wherein domain-level                meric keyboard, telephone, calculator, card reader, text
values associated with the first user interface are assignable         editing, internet navigation, and an application specific
by a user of the keyboard.                                        50   mode associated with the use of a particular Software
  37. The invention as in claim 34 further comprising a                application.
Software driven functional mode of operation wherein a                    58. The invention as in claim 34 further comprising a port
Software application specifies a domain-level value for an             for wirelessly transmitting data.
input key.                                                                59. The invention as in claim 58 wherein the port is an
  38. The invention as in claim 34 wherein the second user        55   infrared port.
interface provides a visual indication of present domain                  60. A method of operating an information input device
level values assigned to the first user interface.                     comprising one or more functional modes of operation
  39. The invention as in claim 34 wherein the second user             having multiple domain levels Selectable by a domain
interface provides a visual indication of alternative domain           control, each domain level containing domain-level values,
level values assignable to the first user interface.              60   a plurality of input keys, Separate and distinct from the
   40. The invention as in claim 34 wherein the input keys             domain control, having domain-level values assigned
of the first user interface each have a domain-level value             according to a current functional mode of operation and
assigned according to a domain level Selected via the Second           current domain level and a display to indicate the domain
interface.                                                             level values associated with the input keys, wherein the
   41. The invention as in claim 40 wherein the second user       65   method comprises the Steps of:
interface is a display to indicate the domain-level values                first Selecting a functional mode of operation of the
asSociated with each programmable input key.                                 information input device;
Case: 1:20-cv-00683 Document #: 1-1 Filed: 01/30/20 Page 29 of 31 PageID #:43


                                                US 6,703,963 B2
                          17                                                          18
 Second Selecting, through the domain control, a domain      Selected during the Second Selecting Step, and wherein
   level within the selected functional mode of operation;   the input keys and domain control are Simultaneously
   and                                                       presented by the input device.
 actuating one or more of the input keys, associated with
   domain-level values corresponding to the domain level                     k    .    .   .   .
      Case: 1:20-cv-00683 Document #: 1-1 Filed: 01/30/20 Page 30 of 31 PageID #:44

               UNITED STATES PATENT AND TRADEMARK OFFICE
                     CERTIFICATE OF CORRECTION

PATENT NO.      : 6,703,963 B2                                                                    Page 1 of 1
DATED           : March 9, 2004
INVENTOR(S) : Higginson

       It is certified that error appears in the above-identified patent and that said Letters Patent is
       hereby corrected as shown below:

      Title page,
      Item 56, References Cited.The following references should be added:
       -- 5,959,751       Darbee et al.     09/1999
          6,292,172       Samir B. Makhlouf 09/2001
          6,437,836       Huang et al.      08/2002 --
      OTHER PUBLICATIONS, should read -- Copy of Interntaional Search Report, dated
      November 27, 2002, in corresponding PCT Application No. PCT/US02/29711. --
      Item 57, Abstract, line 10, “funchional” should read -- functional --.
       Column 13
       Line 31, “operation by should read -- operation Supported by --.
       Column 16
       Line 26, “bar-coded” Should read -- bar-code --.




                                                                    Signed and Sealed this
                                                           Twenty-fifth Day of May, 2004


                                                                                 WDJ
                                                                            JON W. DUDAS
                                                      Acting Director of the United States Patent and Trademark Office
        Case: 1:20-cv-00683 Document #: 1-1 Filed: 01/30/20 Page 31 of 31 PageID #:45

               UNITED STATES PATENT AND TRADEMARK OFFICE
                     CERTIFICATE OF CORRECTION

PATENT NO.      : 6,703,963 B2                                                                    Page 1 of 1
DATED           : March 9, 2004
INVENTOR(S) : Timothy B. Higginson

       It is certified that error appears in the above-identified patent and that said Letters Patent is
       hereby corrected as shown below:

       Column 16
       Lines 28-29, Claim 51 Should read as follows:
       51. The invention as in claim 48 wherein the information bearing medium is a
       biometrically encoded card.




                                                                   Signed and Sealed this
                                                              Ninth Day of August, 2005


                                                                                  WDJ
                                                                             JON W. DUDAS
                                                         Director of the United States Patent and Trademark Office
